DETAILED ACTION

This action is in response to the amendment 09/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 5, 6 – 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2020/0021189; (hereinafter Li).

Regarding claim 7, Li [e.g. Fig. 2] discloses a semiconductor device, applicable to a step-down multi-phase direct-current (DC)/DC converter for stepping down an input voltage [e.g. VIN] and generating an output voltage [e.g. VOUT] based on a plurality of switch voltages [e.g. voltages at node between S1-S2 and node between S3-S4], the semiconductor device comprising: a plurality of output-stage circuits [e.g. S1-S2 and S3-S4], operable to generate the plurality of switch voltages by a plurality of switch terminals [e.g. terminals of S1-S4] by switching the input voltage; a feedback pulsating voltage generator [e.g. R1, R2, 110A, 111A, FF1, FF2], operable to receive a feedback voltage [e.g. EAO] proportional to the output voltage [e.g. at 104A] as a reference and generate a plurality of feedback pulsating voltages [e.g. CTRL1, CTRL2] variant with the plurality of switch voltages; anda switch control portion [e.g. Driving Circuit, 109A and 112A, 113, 192], operable to switch-drive the plurality of output-stage circuits in a state when switch-driving of the plurality of output-stage circuits are provided with a phase difference [e.g. paragraph 025 recites “The frequency dividing circuit generates frequency dividing signals CLK1 and CLK2 in accordance with a clock signal CLK. For dual phase converter, the signals CLK1 and CLK2 has a phase difference in 180 degrees”], wherein a plurality of output transistors [e.g. S1-S4] are included in the plurality of output-stage circuits, whereby an output transistor [e.g. S1, S3] is arranged between an application terminal of the input voltage and a corresponding one of the switch terminals in each of the output-stage circuits, the switch control portion comprising: an on-time setting portion [e.g. 191, 1121], operable to set an on time of each of the output transistors based on the plurality of feedback pulsating voltages [e.g. via PLLs 192, 1122]; a current detection portion [e.g. 105A, 108A], operable to detect a plurality of target currents [e.g. currents at S2 and S4] flowing through the plurality of switch terminals [e.g. paragraph 023 recites “The first current sensing circuit 105A…the output terminal is configured to provide a current sensing signal VCS1 indicative of the current flowing through the transistor S2”]; and a current balance signal generator [e.g. 106A, 107A, GM1, GM2], operable to generate a current balance signal [e.g. output of GM1/GM2] corresponding to a magnitude relationship of the plurality of target currents according to a detection result of the current detection portion [e.g. V1/V2], wherein the on-time setting portion adjusts the on time of each of the output transistors according to the current balance signal to reduce a difference between the plurality of target currents [e.g. see Title, Abstract, paragraph 03 and paragraph 027 recites “Thanks to the amplifier GM1, the voltage signal V1 will be finally regulated to become substantially equal to average voltage signal VAVG”. The same applies to GM2].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Patent No. 6,515,460; (hereinafter Farrenkopf).

Regarding claim 8, Li discloses wherein the plurality of target currents comprise a first target current and a second target current [e.g. VCS1 and VCS2], the plurality of output transistors comprise a first output transistor [e.g. S2] connected to a first switch terminal [e.g. upper terminal of S2] of the plurality of switch terminals at which the first target current is operable to flow and a second output transistor [e.g. S4] connected to a second switch terminal [e.g. upper terminal of S4] of the plurality of switch terminals at which the second target current is operable to flow. 
Li fails to disclose wherein the on-time setting portion is operable to decrease and correct the on time of the first output transistor according to the current balance signal and increases and corrects the on time of the second output transistor when the first target current is greater than the second target current, the on-time setting portion is operable to increase and correct the on time of the first output transistor according to the current balance signal and operable to decrease and correct the on time of the second output transistor when the first target current is less than the second target current.
Farrenkopf [e.g. Figs. 4 and 6] teaches wherein the on-time setting portion [e.g. Fig. 4; 2-phase oscillator, COMPA, COMPB, LATCH A, LATCH B] is operable to decrease and correct the on time of the first output transistor [e.g. SWITCH A] according to the current balance signal [e.g. Iav] and is operable to increase and correct the on time of the second output transistor [e.g. SWITCH B] when the first target current [e.g. Ia] is greater than the second target current [e.g. Ib], the on-time setting portion is operable to increase and correct the on time of the first output transistor according to the current balance signal and operable to decrease and correct the on time of the second output transistor when the first target current is less than the second target current [e.g. the claim limitation is directed to balance current between the phases of the output transistors; col. 7, lines 34 – 48 recites “When current IOA goes higher than current IOB, current ia increases above zero and current ib decreases below zero. When current ia is above zero and current ib is below zero, the VRA voltage ramps faster than the VRB voltage. The on time for SwitchA is less than the on time for Switch B due to the faster VRA voltage ramp. When the on time for SwitchA decreases, the current level of IOA decreases and the current level of IOB increases, thereby equalizing the currents. Amplifier circuits GMA and GMB equalize IOA and IOB using this current feedback mechanism. Similarly, when current IOB is higher than current IOA, the on time of SwitchB is less than the on time of SwitchA. Decreasing the switch on time for SwitchB causes the current level of IOB to decrease and the current level of IOA to increase until IOA and IOB are equal”. Col. 8, lines 15 – 23 recites “When current IOA goes higher than current IOB, current ia increases above zero and current ib decreases below zero. When current ia is above zero and current ib is below zero, the VRA voltage ramps faster than the VRB voltage. The on time for SwitchA is less than the on time for Switch B due to the faster VRA voltage ramp. When the on time for SwitchA decreases, the current level of IOA decreases and the current level of IOB increases, thereby equalizing the currents. Amplifier circuits GMA and GMB equalize IOA and IOB using this current feedback mechanism. Similarly, when current IOB is higher than current IOA, the on time of SwitchB is less than the on time of SwitchA. Decreasing the switch on time for SwitchB causes the current level of IOB to decrease and the current level of IOA to increase until IOA and IOB are equal.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li by wherein the on-time setting portion is operable to decrease and correct the on time of the first output transistor according to the current balance signal and increases and corrects the on time of the second output transistor when the first target current is greater than the second target current, the on-time setting portion is operable to increase and correct the on time of the first output transistor according to the current balance signal and operable to decrease and correct the on time of the second output transistor when the first target current is less than the second target current as taught by Farrenkopf in order of being able to equalize current across each phase helping to ensure that one phase's current does not drift higher or lower than the other phases current levels.


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the argument does not rely on the new ground of rejection.

Allowable Subject Matter
Claim 1 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the on timing sequence generator is operable to generate the on timing sequence by setting a moment as the on timing when a high-low relationship between the error voltage and an average voltage of the plurality of feedback pulsating voltages changes from a
first relationship to a second relationship”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838